              Case 2:19-cv-01107-RAJ Document 20 Filed 12/07/20 Page 1 of 3



 1                                                                         The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
 9
                                           AT SEATTLE

10
11    UNITED STATES OF AMERICA,                                 NO. 2:19-CV-01107-RAJ
12                               Plaintiff,                         (2:18-CR-00189-JCC-1)
13             v.                                               [Proposed] Order Granting United
                                                                States’ Motion to Issue Continuing
14    BRIAN A. LEHR,                                            Garnishment Order
15            Defendant/Judgment Debtor,
16         and
17    WASHINGTON STATE DEPARTMENT
      OF RETIREMENT SYSTEMS,
18
                            Garnishee
19
20
21           This matter comes before the Court on Plaintiff United States of America’s
22   Motion to Issue a Continuing Garnishment Order to the Garnishee, Washington State
23   Department of Retirement Systems (WSDRS), pursuant to 28 U.S.C. § 3205. Dkt. # 16.
24   The Court has considered the United States’ Motion and, for the reasons stated therein,
25   GRANTS the Motion.
26           Accordingly, the Court ORDERS that WSDRS shall:
27
28
      [PROPOSED] ORDER GRANTING UNITED STATES’ MOTION
      TO ISSUE CONTINUING GARNISHMENT ORDER
      (USA v. Brian A. Lehr & Washington State Department of Retirement Systems, 2:19-
      CV-01107-RAJ / 2:18-CR-00189-JCC-1) - 1
              Case 2:19-cv-01107-RAJ Document 20 Filed 12/07/20 Page 2 of 3



 1
             (1) Provide Defendant/Judgment Debtor Brian A. Lehr thirty (30) days from the
 2
                  date of this Order to elect the manner in which he wants to receive his Law
 3
                  Enforcement Officers’ and Firefighters’ Plan 2 benefits; then
 4
             (2) Pay to the United States District Court, to be applied towards Mr. Lehr’s
 5
                  criminal restitution judgment in Case No. 2:18-CR-00189-JCC (W.D.
 6
                  Wash.):
 7
                      a. all funds (less federal tax withholdings paid to the Internal Revenue
 8
                           Service, if any) up to Mr. Lehr’s restitution balance of $33,441.59, as
 9
                           of May 5, 2020, that Mr. Lehr is entitled to withdraw, or becomes
10
                           entitled to withdraw, as a lump sum from any and all accounts in
11
                           WSDRS’s possession, custody, or control; and
12
                      b. if the lump sum amounts described in item (a) above do not pay Mr.
13
                           Lehr’s restitution debt in full, the non-exempt portion of every
14
                           monthly pension payment Mr. Lehr is entitled to receive from
15
16
                           WSDRS, beginning as soon as he becomes eligible to receive such

17                         pension payments.

18           WSDRS shall make its payments via check, payable to the United States District

19   Court, Western District of Washington, referencing Case Nos. 2:18-CR-00189-JCC-1

20   and 2:19-CV-01107-RAJ, and deliver such payments either personally or by First Class

21   Mail to:
                      United States District Court, Western District of Washington
22                    Attn: Financial Clerk – Lobby Level
23                    700 Stewart Street
                      Seattle, Washington 98101
24
     ///
25
     ///
26
     ///
27
     ///
28
      [PROPOSED] ORDER GRANTING UNITED STATES’ MOTION
      TO ISSUE CONTINUING GARNISHMENT ORDER
      (USA v. Brian A. Lehr & Washington State Department of Retirement Systems, 2:19-
      CV-01107-RAJ / 2:18-CR-00189-JCC-1) - 2
              Case 2:19-cv-01107-RAJ Document 20 Filed 12/07/20 Page 3 of 3



 1
             Such payments shall continue until Mr. Lehr’s restitution debt is paid in full or
 2
     until WSDRS no longer has possession, custody, or control of any of Mr. Lehr’s
 3
     property, or until further Order of this Court.
 4
 5
             DATED this 7th day of December, 2020.
 6
 7
 8
                                                                   A
 9                                                                 The Honorable Richard A. Jones
                                                                   United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      [PROPOSED] ORDER GRANTING UNITED STATES’ MOTION
      TO ISSUE CONTINUING GARNISHMENT ORDER
      (USA v. Brian A. Lehr & Washington State Department of Retirement Systems, 2:19-
      CV-01107-RAJ / 2:18-CR-00189-JCC-1) - 3
